DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelen et al. (US 2005/0099458)
Edelen et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
a fire line (FIG. 3, elements R1-Rn);
a plurality of memory elements (FIG. 3, elements 40: FG1,1, FG1,2, FG1,m,….);
              a first switch (FIG. 3, elements 42) electrically coupled between the fire line and a first side of each memory element of the plurality of memory elements; and
             a plurality of second switches (FIG. 3, elements 44), each second switch electrically coupled to a second side of a respective memory element of the plurality of memory elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

2.	Claims 17-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 8864260) in view of Edelen et al. (US 2005/0099458).
Regarding to claims 17, 24, 29:
Ge et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
a fire line (FIGs. 3-4, element FIRE LINE);
              a plurality of memory elements (FIG. 2, elements EPROM. FIGs. 3-4, element 308) arranged in a matrix of rows and columns, wherein the memory elements in a column (FIG. 2, element 202) coupled to the fire line on a first side of the memory elements (FIG. 2-4, element 208 or FIRE LINE); 
	a first switch (FIG. 4, element Q8) electrically coupled between the fire line and a first side of a memory element of the plurality of memory elements; and
                            a plurality of second switches (FIGs. 3-4, element Q6), each second switch electrically coupled to a second side of a respective memory element (FIGs. 3-4, element 308) of the plurality of memory elements.
Ge et al. however does not teach wherein the first switch electrically coupled between the fire line and a first side of each memory element of the plurality of memory elements.
               Edelen et al. discloses a printhead circuitry comprising a plurality of memory elements (FIG. 3, elements 40: FG1,1, FG1,2, FG1,m,….) arranged in a matrix of a plurality of rows and columns, each row has a plurality of memory elements (FIG. 3, elements C1,1, C1,2, C1,m), wherein the plurality of memory elements in each row are coupled to a signal line via a first switch (FIG. 3, elements 42) on a first side of the memory elements, and a plurality of second switches (FIG. 3, elements 44), each second switch FIG. 3-4, element 40).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the circuitry in Ge’s printing apparatus to include the first switch arranged in a manner as disclosed Edelen et al. in order to be able to drive all memory elements in a row/column by providing a signal line to all memory elements via the first switch (FIG. 3). 
Ge et al. also discloses the following claims:
Regarding to claims 18, 25: further comprising an ID line; wherein the first switch is to turn on in response to a first logic level on the ID line and turn off in response to a second logic level on the ID line (FIG. 4, element SELECT LINE).
	Regarding to claims 19, 26: further comprising a decoder to receive an address and to turn on a respective second switch of the plurality of second switches in response to the address (FIG. 3, element 310).
Regarding to claims 20, 27: further comprising a plurality of fluid actuation devices (FIGs. 2-4: Each firing cell includes the heater resistor R1 acting as an actuator); and a plurality of third switches (FIGs. 3-4, element Q5), wherein each fluid actuation device (FIGs. 3-4, element R1) of the plurality of fluid actuation devices is electrically coupled between the fire line (FIGs. 3-4, element FIRE LINE) and a respective third switch of the plurality of third switches.
Regarding to claims 21-23, 28, 30: wherein each first switch comprises a transistor and wherein each second switch comprises a transistor (FIGs. 3-4, elements Q5-6), wherein each memory element of the plurality of memory elements comprises a non-volatile memory element (FIG. 2, elements EPROM).
Regarding to claims 29 and 31: electrically connecting, via a respective second switch of a plurality of second switches, a second side of a respective memory element of the plurality of memory elements to a common node (FIG. 3, element GND) in response to an address signal (FIG. 3: The address signal from the select cell 310 drives the switch Q6), and accessing a respective memory element of the plurality of memory elements via the fire line with the respective memory element electrically connected between the fire line and the common node (FIG. 3, element GND).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853